        Case 1:19-cv-07729-JGK Document 37 Filed 11/18/19 Page 1 of 2
           Case 1:19-cv-07729-JGK Document 36 Filed 11/15/19 Page 1 of 2



Jason M. Drangcl (JD 7204)
l~:inmge Ir(v,i pcounsclors, com
Ashly E. Sands (J\S 7715)
asandsr(i) ipcounsc Iors. com                                  USDC SONY
Bricanne Scully (BS 371 l)                                     DOCUMENT
bscul Iy(cv, ipcounsclors.com                                  ELECTRON!CALL Y FlLED
                                                               DOC# _ _ _ _,......-r,['J"""       _
Danielle S. Yamali (DY 4228)
dthttennanw)jpcounselors.com                                   DATE FILED: --~ ..   ll:::ll~L~L-----
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
Nc"v York, NY l 0165
Telephone:         (212) 292-5390
Facsimile:         (212) 292-5391
Attorneys/hr Plaint{!/'
Smart St11c(i· ( 'o., Ltd

                                UNITED STATES DISTRICT COURT
                               SOlJJllERN DISTRICT OF NEW YORK

                                            -··-·--··1


SMART STUDY CO .. LTD.,
P/aint(!T

V.

08ZH/\NGXIAOQIN,          er al,                                 CIVIL ACTION No.
De.fem/ants                                                      1: I 9-cv-7729 (,JGJ<)




                              NOTICE OF VOLUNTARY DISMISSAL


PURSUANT TO Ruic 4l(a)(l )(A)(i) of the Federal Rules of Civil Procedure. Plnintiff Smart
Study Co., Ltd. (.. Smart Study'' or "Plaintiff'). by its   undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendant ezve pwoc shop in the above-captioned action, with
prejudice. and with each party to bear its own attorneys· tees. costs nnd expenses.
     Case 1:19-cv-07729-JGK Document 37 Filed 11/18/19 Page 2 of 2
        Case 1:19-cv-07729-JGK Document 36 Filed 11/15/19 Page 2 of 2




Dated: November 15, 2019                                       Respectfully submitted,




                                              BY:
                                                     Brieanne Scully
                                                     .!2.-2~ull v@ipcounselors.com
                                                     EPSTEIN DRANGEL LLP
                                                     60 East 42 nd Street, Suite 2520
                                                     New York, NY 10165
                                                     Telephone:      (212) 292-5390
                                                     Facsimile:      (212) 292-5391
                                                     1/llomeys.fhr Ploint(fl'
                                                     Smart Study Co., Ltd.




                                           e .lohn G. Kocltl
                                   United States District Judge




                                      ')
